Citation Nr: 1042442	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Air 
Force from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Houston, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The Veteran testified at a November 2006 personal hearing held at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.

When this issue was previously before the Board in January 2007, 
it was remanded for additional evidentiary development.  The 
matter was again remanded for compliance with the Board's 
directives in November 2009.

The November 2009 decision also granted service connection for a 
pulmonary condition, claimed as asbestosis.  That was a full 
grant of the benefit sought on appeal, and no further question 
remains for consideration by the Board on that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the additional delay, but a further remand is 
required to obtain compliance with all of Board's prior 
directives.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board had directed in January 2007 that the Veteran be 
examined by an appropriate specialist in cardiology.  Instead, a 
general practitioner performed the examination.  The claim was 
remanded for examination by a cardiologist, a doctor holding some 
Board certification in cardiology, or a doctor who could 
demonstrate sufficient other expertise in cardiology.

VA, in February 2010, scheduled the Veteran for an appropriate 
examination at the VA medical center (VAMC) in Houston.  However, 
the VAMCV noted that VA requires examiners who perform 
examinations for compensation purposes to hold certification 
through the Compensation and Pension Examination Program (CPEP) 
office in Nashville, Tennessee.  This is a quality control 
measure designed to ensure examiners understand the aims of the 
examination and the reporting requirements.  Apparently VAMC 
Houston has no CPEP certified cardiologists, despite its housing 
of a highly qualified cardiovascular surgery unit.

To correct the deficiency, the VAMC referred the claim to Dr. 
BAC, a fully qualified cardiologist at Baylor University, for 
review of the prior January 2009 heart examination and claims 
file.  That examination was performed by a CPEP certified doctor; 
a CPEP certified physician's assistant (PA-C) coordinated the 
referral to Dr. BAC.  This represents substantial compliance with 
the Board remand order.  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008).  The Veteran was examined, the full claims file was 
reviewed, and a qualified cardiologist offered the necessary 
opinions and conclusions.  Unfortunately, the subsequent report, 
signed by the VA PA-C, is unclear.  Some portions appear to be 
verbatim reports of Dr. BAC's statements, and others summaries or 
interpretations by the PA-C.  The full rationale behind Dr. BAC's 
reported opinion cannot be clearly determined.   Further, the 
formatting of the VA report has cut words off of the right 
margin.  This appears to be inconsequential, but the possibility 
that an important word or phrase was altered substantially cannot 
be eliminated.

On remand, VA should obtain a full copy of the April 2010 report 
by the PA-C, with corrected margins which reflect the entire 
contents of her report.  Further, a hard copy of the full report 
and findings of Dr. BAC must be associated with the claims file, 
so that the adequacy and weight of his opinions can be 
determined.

Finally, the Board noted in November 2009 that the Veteran had 
requested scheduling of an additional Board hearing in light of 
the evidence and information submitted since November 2006.  
Regulations do not specifically exclude multiple hearings.  
38 C.F.R. § 20.700(a).  The November 2009 remand directed the RO, 
after accomplishing the heart examination, to schedule the 
Veteran for a Board hearing, either via videoconference or before 
a Veterans Law Judge at the RO.  

This was not accomplished.  VA has taken no steps to schedule a 
new hearing.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because the Board may not proceed with an adjudication 
of the Veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 
38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Obtain a copy of all reports, findings, 
and correspondence from Dr. BAC related to 
his opinion on service connection for a heart 
condition and associate such with the claims 
file.

2.  Obtain a properly formatted and complete 
copy of the April 2010 VA examination report 
by Ms. CD, PA-C, and associate such with the 
claims file.

3.  Review the claims file to ensure that all 
the foregoing development has been completed 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, issue an SSOC and provide the Veteran 
and his representative an appropriate period 
of time to respond.  

4.  Schedule the Veteran for a Board hearing, 
either via videoconference or before a 
Veterans Law Judge at the RO.  

The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



